UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6480



LAWRENCE TEARL,

                                              Plaintiff - Appellant,

          versus

DOCTOR MOHAMED S. MOUBAREK, M.D.;          PRISON
HEALTH SERVICES, INCORPORATED,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
95-3701-S)


Submitted:   July 23, 1996                  Decided:   August 5, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Lawrence Tearl, Appellant Pro Se. Conrad Whiting Varner, Frederick
W. Goundry, III, MILES & STOCKBRIDGE, Frederick, Maryland; Joseph
Barry Chazen, Gina Marie Smith, MEYERS, BILLINGSLEY, SHIPLEY,
RODBELL & ROSENBAUM, Riverdale, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Tearl v. Moubarek, No. CA-95-3701-S (D. Md. Mar. 21, 1996).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




                                2